Citation Nr: 0115092	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-03 928	)	DATE
	)
	)
                        


THE ISSUE

Whether a March 1988 Board decision, which affirmed a 
reduction from 30 percent to 10 percent for service-connected 
post-traumatic stress disorder (PTSD), should be revised or 
reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The moving party in this matter is a veteran who served on 
active duty from June 1967 to March 1971.  Service in Vietnam 
is indicated by the evidence of record.

In March 1988, the Board affirmed a reduction, which had been 
effected by the RO, from 30 percent to 10 percent for 
service-connected post-traumatic stress neurosis.  

In April 1998, the moving party submitted a written 
statement, which was construed as a motion to reconsider the 
Board's March 1988 decision, as well as a motion for revision 
of the Board's decision on the grounds of clear and 
unmistakable error (CUE).  In December 1998, the motion for 
reconsideration was denied by the Acting Chairman of the 
Board.  At the same time, the Acting Chairman further advised 
the moving party that, under recently enacted statutory 
authority, his motion for reconsideration was also being 
construed as a motion for revision of the Board's March 1988 
decision on the grounds of CUE.   The moving party was 
advised that a final determination on his motion to revise 
the Board's 1988 decision on grounds of CUE was being 
deferred until the regulations implementing that newly 
enacted law were finalized.

Thereafter, in December 1999, the moving party's attorney 
submitted a document entitled "Motion to Revise March 9, 
1988 decision on the basis of clear and unmistakable error."  
The Board subsequently wrote to the moving party's attorney 
and advised him that, when the Board receives a CUE motion, 
it normally provides the representative with an opportunity 
to provide a relevant response.  Although the Board 
acknowledged that the attorney had already filed such a 
response, the Board noted that it had not yet specifically 
advised the attorney that he may request to review the claims 
folder.  The Board notified the attorney that he was being 
given a period of 30 days in which to file a relevant 
response, including a request to review the claims folder 
prior to filing a response.  Thereafter, no additional 
correspondence was received from either the moving party or 
his attorney.


FINDINGS OF FACT

1.  In March 1988, the Board affirmed a reduction from 30 
percent to 10 percent for service-connected post-traumatic 
stress neurosis.

2.  In its March 1988 decision, the Board incorrectly applied 
the regulatory provisions in effect at the time, thereby 
committing an error which, had it not been made, would have 
manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The Board's March 1988 decision was a product of CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400-1411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that, in April 1983, the veteran (the 
moving party herein) filed a claim of entitlement to service 
connection for "delayed stress syndrome".  

Thereafter, in September 1983, the veteran underwent a VA 
Social and Industrial Survey.  The VA social worker noted 
that the veteran was unmarried and that the veteran believed 
that this was due, in part, to his experiences in Vietnam.  
The veteran also reported that he believed that he was 
unmarried also, in part, because of his service-connected 
genital herpes, which he had contracted in Vietnam, and 
because of the problems that had caused him in relationships.  
It was noted that he had a good relationship with his mother, 
but that he had difficulties with his father.  It was further 
noted that he had a difficult time with other relationships, 
and that he had been unable to trust people since the Vietnam 
War.  

During the veteran's September 1983 Social and Industrial 
Survey, the social worker noted that the veteran felt that 
his newly accepted religion had been the most paramount thing 
in solving his problems.  He reported that he had accepted 
the Lord in January 1981, and that the Lord had been helping 
him since that time.  It was noted that he experienced a 
dilemma, however, because, although he believed that there 
must be fellowship with people, being with groups of people 
bothered him.  The veteran indicated that he had been going 
to church regularly for four months and that he intended to 
continue to attend.  The social worker noted that the veteran 
owned a home, but it was reportedly unfinished, and he was 
currently living in a trailer parked behind his home.  It was 
also noted that he worked in construction, and had jobs 
"here and there".  The VA social worker concluded that the 
veteran was employable in his line of work, and it would 
likely become easier for him as he became more used to 
groups.  The social worker noted that the veteran did show 
signs of post-traumatic stress, particularly in his inability 
to deal with groups of people and with people as individuals.  
The social worker also noted the veteran's inability to form 
any sort of meaningful relationship with a woman.

In April 1984, the veteran was provided with a VA psychiatric 
examination.  The VA psychiatrist noted that he was not 
married, and that he lived in a trailer behind his unfinished 
home.  The veteran reported that he had a good relationship 
with his mother and brother, but the only reference to his 
father was that he was an alcoholic.  It was noted that he 
had been self-employed as a carpenter since 1981, and that he 
had supported himself through various jobs in construction.  
Upon examination, the psychiatrist found that the veteran 
appeared somewhat suspicious about VA, but that his 
interpersonal interaction did not demonstrate significant 
suspiciousness.  The psychiatrist noted that he did not 
appear to demonstrate major depression, but that he did 
appear to think a great deal about how herpes had affected 
his life.  The psychiatrist determined that he appeared to 
attach many of the angry, depressed, and unhappy feelings 
acquired from his Vietnam experiences to his herpes.  The 
psychiatrist concluded that he certainly met the requirements 
for post-traumatic stress disorder (PTSD), and that he 
demonstrated the classic PTSD symptoms complex, including 
intrusive recollections and nightmares of events in Vietnam.  
It was noted that he also experienced estrangement from the 
world around him, with a chronic restricted affect of 
moderate depression and rigid interpersonal reaction.  The VA 
psychiatrist indicated that, although the veteran attributed 
his difficulty socializing with people to his herpes, he also 
admitted marked difficulty trusting people, which he related 
to his combat experiences.  The VA psychiatrist concluded 
that the veteran was moderately to severely impaired with 
marked impairment in social function, employment function, 
and his ability to care for himself.  It was determined that, 
although he did maintain some reasonable family connection, 
it was somewhat less than might otherwise be expected.

In a May 1984 rating decision, the RO granted service 
connection for PTSD, and assigned a 30 percent disability 
rating.  The veteran did not appeal that decision.

Thereafter, in a letter dated in April 1986, the RO advised 
the veteran that he was being scheduled for a VA examination 
in order to determine whether his service-connected 
disability had improved.  A report of contact dated in August 
1986 indicated that the veteran was scheduled to see Dr. N., 
but that the physician had left VA.  It was noted that an 
attempt would be made to schedule the veteran for another VA 
psychiatric examination.

During a VA Social and Industrial Survey conducted in May 
1986, it was noted that the veteran remained unmarried, and 
was living at a temporary address due to a fire at his home.  
He reported having a good relationship with his family 
members, and indicated that he was living in a trailer with 
his mother until his own was rebuilt.  He indicated that he 
had not been regularly employed as a carpenter since 1980, 
but had been able to find "odd jobs" to perform during that 
time.  The VA social worker noted that he reported a high 
degree of isolation and withdrawal, and that he had no real 
friends.  It was indicated that he did not trust people, and 
that he actively stayed away from church and social 
organizations.  The social worker indicated that, due to 
periodic flare-ups of his herpes, the veteran did not pursue 
social contacts with females.  He reportedly felt unable to 
pursue vocation, marriage, and a place in the community due 
to his inability to shed his feelings of bitterness, anger, 
and isolation.

In September 1986, the veteran was provided with another VA 
psychiatric examination.  During this examination, the 
veteran reported that he had recently married, and that he 
was still self-employed as a carpenter.  The VA psychiatrist 
noted that the veteran believed that his life had changed 
since Vietnam, and that he has become socially withdrawn, 
depressed, and angry.  The VA psychiatrist indicated that the 
veteran had been married for a month and that he seemed happy 
about his marriage, although he also seemed socially isolated 
and angry.  The VA psychiatrist concluded that the veteran 
had a history of chronic PTSD symptomatology, including 
intrusive recollections, nightmares, social isolation, 
depression, sleep depression, and avoidance of stressful 
situations.

In a rating decision dated in November 1986, the RO reduced 
the moving party's 30 percent disability evaluation for PTSD 
to 10 percent, effective commencing on February 1, 1987.  The 
RO found that, while the veteran had a history of chronic 
PTSD symptomatology, the evidence showed that he was 
adjusting well and that his neurosis was productive of no 
more than moderate social and industrial impairment.  The 
veteran subsequently perfected a timely appeal seeking 
restoration of his 30 percent evaluation.

In a statement received in April 1987, the veteran asserted 
that his wife had previously been married to a friend of the 
veteran who had also served in Vietnam.  The veteran 
indicated that he had married her, in part, because his 
friend had died and he had a strong urge to protect her and 
her child.  He believed that he was able to trust her so 
quickly because his friend had been able to do so.  He 
asserted that the severity of his condition had not changed, 
and that he did not believe that the thirty-minute interview 
with the psychiatrist in November 1986 was a sufficient basis 
on which to conclude that it had.  The veteran noted that, 
when he appeared for his November 1986 examination, the first 
thing that the VA psychiatrist did was to ask him when he was 
going to "quit sponging off of the government".  He 
indicated that this made the interview extremely difficult 
because it was obvious that the psychiatrist did not 
understand what he was going through.

In its March 1988 decision, the Board concluded that a rating 
in excess of 10 percent for the veteran's post-traumatic 
stress neurosis was not warranted.  The Board found that, 
although the veteran experienced nightmares, flashbacks, 
anger, and rage as a result of his service-connected 
disability, the September 1986 psychiatric examination 
revealed that he had recently been married.  The Board 
concluded that this fact showed that the veteran was not 
socially isolated, and that he was able to interact with his 
fellow human beings.  The Board also noted that the veteran's 
sporadic work history was due, in part, to factors other than 
his service-connected psychiatric disorder.  The Board 
acknowledged the veteran's concern that his most recent VA 
psychiatric examination was inadequate, but noted that the 
report of the examination did contain the veteran's 
complaints, as well as the observations and clinical findings 
of the psychiatrist.  The Board also noted that it was 
accompanied, in the claims folder, by a recent social and 
industrial survey.  For these reasons, the Board concluded 
that the most recent VA examination was adequate for rating 
purposes.

As indicated in the Introduction to this decision, the 
assertions of the moving party which were originally 
construed as raising the allegation of CUE in the Board's 
March 1988 decision were initially set out in an April 1998 
statement.  In that statement, the moving party contended 
that the Board had failed to consider the results of an 
examination conducted by Dr. N., a VA psychiatrist, on the 
same day as his May 1986 Social and Industrial Survey.  The 
moving party noted that, although the report of that 
examination is not associated with the record, proof that 
this examination was conducted is contained in the report of 
his Social and Industrial Survey in the form of a reference 
to the moving party just having arrived from an exam with 
Dr. N.  

In his April 1998 statement, the moving party appears to be 
asserting that the November 1986 VA psychiatric examination 
was inadequate because of the attitude of the psychiatrist, 
as demonstrated by his remark regarding the veteran's 
"sponging off of the government".  At the same time, the 
moving party also appears to be asserting that the results of 
the November 1986 examination so closely parallel the results 
of his 1984 examination that they cannot support a reduction 
in his rating.

The moving party further asserted that the conclusion of the 
Board in its March 1988 decision, that the veteran's erratic 
work history was due in part to factors other than his PTSD, 
was unfair and totally unsubstantiated by the record.  The 
moving party also asserted that his one-month marriage should 
not have been considered as evidence that his PTSD had 
improved, when it had in fact made it worse.

In his December 1999 motion, the veteran's attorney 
reiterated many of the moving party's previously stated 
contentions.  In particular, the attorney argued that the 
Board was in error when it found that the veteran's marriage 
in 1986 constituted evidence of less social isolation than in 
1984.  The attorney asserted that the Board was reaching its 
own unsubstantiated medical conclusion, which clearly 
contradicted the medical evidence of record at that time.  
The attorney argued that the medical evidence of record in 
1984 showed that the veteran had some family contacts, and 
that it was primarily the social contacts outside of his 
family with which he had trouble.  The attorney contended 
that "one social contact [since 1984] does not show an 
improved condition."  The attorney also cited to Note 1, 
under Diagnostic Code 9411, which indicates that "social 
impairment per se will not be used as the sole basis for any 
specific percentage evaluation, but is of value only in 
substantiating the degree of disability based on all of the 
findings."  38 C.F.R. § 4.132, Diagnostic Code 9411 (1988).

The moving party's attorney also challenged the Board's 
conclusion in its March 1988 decision that the veteran's 
erratic work history was due in part to factors other than 
his service-connected PTSD.  The attorney noted that the 
Board cited to no evidence in support of this conclusion, and 
that there was no evidence to support this conclusion in the 
record.

Relevant Law and Regulations

Rule 1403 of the Rules of Practice of the Board of Veterans' 
Appeals, found at 38 C.F.R. § 20.1403 (2000), relates to what 
constitutes CUE and what does not, and provides as follows:

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b)  Record to be reviewed.  (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.  (2) Special 
rule for Board decisions issued on or 
after July 21, 1992.  For a Board 
decision issued on or after July 21, 
1992, the record that existed when that 
decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence. A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board notes that, with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of CUE, the definition of CUE was based on prior rulings of 
the United States Court of Appeals for Veterans Claims.  More 
specifically, it was observed that Congress intended that the 
Department of Veterans Affairs adopt the Court's 
interpretation of the term "clear and unmistakable error."  
Indeed, as was discussed in the notice of proposed 
rulemaking, 63 Fed. Reg. 27,534, 27,536 (1998), the sponsor 
of the bill which became the statute specifically noted that 
the bill would "not alter the standard for evaluation of 
claims of [CUE]."  143 Cong. Rec. H1567, H1568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).  Therefore, the Board is 
permitted to seek guidance, as to the existence of clear and 
unmistakable error in prior Board decisions, based upon years 
of prior Court decisions regarding CUE.



Analysis

Preliminary matter

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000).  This new statute 
addresses notification requirements in VA claims, and VA's 
duty to assist claimants in the development of claims, such 
as by securing additional records, affording medical 
examinations to claimants, etc.  The VCAA does not expressly 
indicate whether its provisions apply to motions alleging CUE 
in prior final decisions of the Board.  Therefore, we must 
now address that issue in the first instance.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Given the nature of a motion to revise an earlier decision 
based upon CUE, no notification as to additional evidentiary 
development of the record is at issue, since the evaluation 
of such a motion is based upon the record as it was 
constituted at the time of the decision as to which revision 
is sought.  As to procedure, the Board advised the veteran, 
in December 1998, as to the pendency of the CUE regulations 
to implement new 38 U.S.C.A. § 7111, and those regulations 
are now published in the Code of Federal Regulations.  In 
addition, it is clear, from a reading of his December 1999 
statement, that the veteran's attorney was well aware of the 
pertinent legal criteria to be considered in determining 
whether a prior decision was based upon CUE.  Considering the 
foregoing, the Board holds that the provisions of the VCAA 
are inapplicable to the instant case.  Moreover, even if the 
VCAA were held to be applicable to this matter, we find that 
any requirements of the VCAA have been fully satisfied, and 
no further action is necessary by the Board to ensure 
compliance with this law.  

The Board notes that the March 1988 decision characterized 
the issue on appeal as a claim of entitlement to an increased 
evaluation for service-connected post-traumatic stress 
neurosis, rather than as a claim of entitlement to 
restoration of a 30 percent disability rating for post-
traumatic stress neurosis.  The Court of Appeals for Veterans 
Claims made it clear, subsequently, that a distinction should 
be maintained between a rating-reduction case and a rating-
increase case  Peyton v. Derwinski, 1 Vet. App. 282, 286 
(1991).  However, although the issue was characterized as a 
claim for an increased rating, it appears from the text of 
the decision that the Board in fact adjudicated the issue of 
entitlement to a restoration of a 30 percent rating.  For 
example, in the Introduction to that decision, the Board 
specifically noted that the case had come to it on appeal 
after the veteran had expressed disagreement with the 
reduction of his 30 percent evaluation by the RO.  Thus, 
because the Board appears to have in fact adjudicated the 
issue of entitlement to restoration of a 30 percent rating in 
its March 1988 decision, the Board will proceed to refer to 
the issue in that case as such.

Discussion

At the outset, the Board wishes to emphasize that the Court 
has consistently stressed the rigorous nature of the concept 
of CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE denotes "errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [CUE] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The Court has stated that for CUE to exist: (1) "[e]ither the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time for the prior adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).

After reviewing the text of the Board's March 1988 decision, 
and for the reasons and bases set forth below, the Board 
concludes that there was CUE in its March 1988 decision, 
which affirmed reduction from 30 percent to 10 percent for 
service-connected PTSD.

As noted above, the moving party has contended that the Board 
committed CUE by finding that a rating of 30 percent was not 
warranted on the basis that he was not socially isolated as 
evidenced by his recent marriage at that time.  The Board 
agrees with the veteran's contention in this regard.  In 
essence, the Board finds that it does appear from the text of 
the decision that an increased evaluation was denied solely 
on the basis that the veteran was not socially isolated.  
However, as discussed by the moving party's attorney, the 
regulations in effect at that time included the requirement 
that "social impairment per se will not be used as the sole 
basis for any specific percentage evaluation, but is of value 
only in substantiating the degree of disability based on all 
of the findings."  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1988).  Thus, according to regulations, social impairment 
could not be the only factor on which a decision regarding 
the appropriate disability rating could be based; rather it 
was only of value to the extent that it was supported by or 
corroborated other evidence of record.  Because the Board 
appears to have affirmed the reduction based solely upon the 
veteran's degree of social impairment, regardless of his 
remaining symptomatology or level of impairment in other 
areas, the Board must now conclude that regulatory provisions 
in effect at the time of the March 1988 decision were either 
ignored or incorrectly applied to the moving party's case.

Furthermore, the Board notes the language of 38 C.F.R. 
§ 4.129 (1988), which states that "[s]ocial integration is 
one of the best evidences of mental health and reflects the 
ability to establish together with the desire to establish) 
healthy and effective interpersonal relationships.  Poor 
contact with other human beings may be an index of emotional 
illness.  However, in evaluating impairment resulting from 
the ratable psychiatric disorders, social inadaptability is 
to be evaluated only as it affects industrial adaptability.  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity [emphasis added]."

When the Board concluded that the veteran's recent marriage 
showed evidence of his improvement in his degree of social 
isolation, no discussion ensued as to how his increase in 
social interaction may or may not have affected his 
industrial adaptability.  Pursuant to 38 C.F.R. § 4.129 
(1988), social inadaptability was only relevant in so far as 
it affects industrial capability.  Because there was no 
discussion of the effect of the veteran's improvement in 
social isolation on his industrial adaptability, the Board 
believes that there was CUE in the Board's decision to affirm 
the RO's reduction in its March 1988 decision based solely 
upon his improvement in his social isolation.  The Board 
believes to do so at that time without any discussion of its 
affect on his industrial adaptability was to, in effect, 
ignore the provisions of 38 C.F.R. § 4.129 (1988).

In short, the Board believes that, by affirming the RO's 
reduction of the veteran's disability rating based solely 
upon its finding that he was not socially isolated, the Board 
failed to comport fully with both the provisions of 38 C.F.R. 
§ 4.129 and the provisions of Note 1 to 38 C.F.R. § 4.132, 
Diagnostic Code 9411, in its March 1988 decision.  The Board 
further believes that it committed the type of error in its 
previous adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome of the 
decision.  A review of the medical evidence reveals that the 
only aspect of the veteran's symptomatology that appears to 
have changed between the May 1984 rating decision and the 
September 1986 VA examination was his improvement in social 
interaction as demonstrated by his recent marriage.  There 
was no other evidence of record indicating that the veteran's 
psychiatric disorder had improved since his original grant of 
service connection.  Accordingly, because the Board was not 
permitted to rely upon the veteran's improvement in social 
interaction as the sole basis for affirming the RO's 
reduction, and because there was no other basis in the record 
to support a reduction in his 30 percent disability rating, 
the Board concludes that there was CUE in the March 1988 
decision.  38 C.F.R. § 20.1403 (2000).

We recognize that, at one point in its March 1988 decision, 
the Board alluded to its belief that the veteran's erratic 
work history was in part due to factors other than his 
service-connected psychiatric disorder.  It is unclear the 
extent to which the Board relied upon this belief in 
concluding that a rating in excess of 10 percent was not 
warranted.  However, even if the Board also relied on this 
finding in reaching its ultimate conclusion in the March 1988 
decision, the Board is of the opinion that there would still 
be CUE in the 1988 decision.  More specifically, the Board 
notes that there was no indication in the decision as to what 
basis the Board had for concluding that the moving party's 
erratic work history was due to factors other than his PTSD, 
and the Board is now unable to locate any evidence of record 
at that time indicating that such was the case.  The Board 
believes that this situation is distinct from one in which 
there is a disagreement as to how the facts were weighed or 
evaluated in a prior decision.  In this instance, the reports 
of various medical examinations conducted prior to the 
Board's March 1988 decision reflect that any discussion by an 
examiner or social worker as to the moving party's industrial 
impairment always attributed such impairment to his service-
connected PTSD.  There is no indication in the record at that 
time of any other factors or health condition having 
contributed to such impairment.  Thus, if the Board also 
relied upon this finding in affirming the RO's reduction of 
his 30 percent evaluation for PTSD, the Board finds that 
there would still be CUE in the March 1988 decision, as there 
was no evidence of record to support this conclusion.

In summary, the Board finds it committed CUE in its March 
1988 decision by affirming the RO's reduction of the 
veteran's disability rating based solely upon a finding that 
he was not socially isolated.  In essence, the Board finds 
that it was ignoring the provisions of 38 C.F.R. § 4.129 and 
Note 1 of 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Furthermore, the Board finds that, if it also relied on its 
finding that the veteran's erratic work history was due to 
factors other than its PTSD, there would still be CUE in the 
March 1988 decision, because there was no evidence of record 
to support this conclusion.  Therefore, the moving party's 
motion is granted, and the Board's March 1988 decision is 
revised so as to grant a restoration of a 30 percent 
disability rating for PTSD, effective from the date of the 
reduction.

The Board notes that the moving party has set forth several 
other arguments for finding that there was CUE in the March 
1988 decision, which affirmed the reduction from a 30 percent 
evaluation for PTSD to 10 percent evaluation.  For example, 
the veteran asserted that the Board was erroneously offering 
its own unsubstantiated medical opinion when it concluded 
that the veteran's marriage in 1986 constituted evidence of 
an improvement in his social impairment.  In addition, the 
moving party also asserted that the Board had erred by not 
obtaining and reviewing a report of psychiatric examination 
by Dr. N., which was apparently conducted in 1986 but never 
obtained by the RO.  Because the Board has already found the 
moving party's initial arguments to be sufficient to show the 
presence of CUE in the March 1988 decision, the Board finds 
that discussion of the moving party's remaining arguments is 
unnecessary, as they have been rendered moot.


ORDER

Clear and unmistakable error having been found in the March 
1988 Board decision which denied a rating greater than 10 
percent for post-traumatic stress neurosis, the moving 
party's motion is granted, and restoration of a 30 percent 
disability rating for PTSD is granted, effective from the 
date of the reduction.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



